 

Exhibit 10.B5

 

VIAD CORP

 

MANAGEMENT INCENTIVE PLAN

 

Pursuant to the 2017 Viad Corp Omnibus Incentive Plan

 

(Effective as of February 27, 2018)

 

I.PURPOSE:

 

The purpose of the Viad Corp Management Incentive Plan (Plan) is to provide key
executives of Viad Corp (Viad) and its subsidiaries with an incentive to achieve
goals as set forth under this Plan for each calendar year (Plan Year) for their
respective companies and to provide effective management and leadership to that
end.

 

II.

PARTICIPATING SUBSIDIARIES, SUBSIDIARY GROUPS AND DIVISIONS:

 

Each subsidiary, subsidiary group, line of business and division of Viad is a
“Company” for the purposes of this Plan. Viad may, by action of its Board of
Directors or its Human Resources Committee, amend the list of eligible Companies
at any time and from time to time.

 

III.

AWARD LIMIT:

 

The maximum aggregate amount awarded or credited under this Plan and any other
Cash-Based Plan may not exceed five million dollars ($5,000,000) to any one
Participant in any one Plan Year.  An Executive Officer as defined under Section
16(b) of the Securities Exchange Act cannot be paid Cash-Based Awards in any one
Plan Year that exceed in the aggregate the award limit provided in this
paragraph, but may be paid less at the discretion of the Committee based on the
levels of achievement of performance measures established by the Committee for a
Plan Year.

 

IV.

PERFORMANCE MEASURES:

 

As described in the 2017 Viad Corp Omnibus Incentive Plan, the Company and Viad
Corp will adopt Performance Measures from the following list upon which payments
or awards will be based on an annual basis:

 

 

(a)

Net earnings or net income (before or after taxes);

 

(b)

Earnings per share;

 

(c)

Net sales or revenue growth;

 

(d)

Net operating profit;

 

(e)

Revenue;

 

(f)

Return measures (including, but not limited to, return on assets, capital,
invested capital, equity, sales, or revenue);

 

(g)

Cash flow (including, but not limited to, operating cash flow, free cash flow,
cash generation, cash flow return on equity, and cash flow return on
investment);

 

(h)

Earnings before or after taxes, interest, depreciation, and/or amortization;

 

(i)

Gross or operating margins;

 

(j)

Productivity ratios;

 

(k)

Share price (including, but not limited to, growth measures and total
shareholder return);

1

 

--------------------------------------------------------------------------------

 

 

(l)

Expense targets;

 

(m)

Margins;

 

(n)

Operating efficiency;

 

(o)

Market share;

 

(p)

Customer satisfaction;

 

(q)

Unit volume;

 

(r)

Working capital targets and change in working capital;

 

(s)

Economic value added or EVA® (net operating profit after tax minus the sum of
capital multiplied by the cost of capital); and

 

(t)

Strategic plan development and implementation.

 

Performance Measures may be established for each Company to place increased
emphasis on areas of importance to achieving overall Corporate or subsidiary
objectives, with the Chief Executive Officer of Viad to recommend to the
Committee the measures to be used, the goals to be set and, after the end of the
Plan Year, the level of achievement.  In order to be earned, at least one of the
predefined financial goals must be achieved and payable (at a minimum threshold
level), subject to downward discretion at the recommendation of the Viad Chief
Executive Officer.  Any Performance Measure(s) may be used to measure the
Performance of the Company, subsidiary and/or affiliate as a whole or any
business unit of the Company, subsidiary, and/or affiliate or any combination
thereof, as the Committee may deem appropriate, or any of the above Performance
Measures as compared to the performance of a group of comparator companies, or
published or special index that the Committee, in its sole discretion, deems
appropriate, or the Company may select Performance Measure (k) above as compared
to various stock market indices.

 

V.

ESTABLISHING GOALS:

 

The goals for the Performance Measures to be employed will be established by the
Committee no later than 90 days after the beginning of the Plan Year after
receiving the recommendations of the Chief Executive Officer of Viad
Corp.  Actual bonus awards will be dependent on Company or Corporate Performance
versus the goals established.  Awards will also be capped when stretch
Performance levels are achieved.

 

VI.

EVALUATION OF PERFORMANCE:

 

The Committee, in evaluation of achievement of Performance Measures, may include
or exclude any of the following events that occur during a Performance Period,
such as:  (a) asset write-downs, (b) litigation or claim judgments or
settlements, (c) the effect of changes in tax laws, accounting principles, or
other laws or provisions affecting reported results, (d) any reorganization and
restructuring programs, (e) unusual or infrequently occurring items as described
in ASC Topic 225 and/or in management's discussion and analysis of financial
condition and results of operations appearing in the Company's annual report to
shareholders for the applicable year, (f) acquisitions or divestitures, and
(g) foreign exchange gains and losses.  To the extent such inclusions or
exclusions affect Awards to Covered Employees, they shall be prescribed in a
form that meets the requirements of Code Section 162(m) for deductibility.

 

2

 

--------------------------------------------------------------------------------

 

VII.

PARTICIPATION:

 

 

A.

PARTICIPANT ELIGIBILITY:

 

The Committee will select the eligible Executive Officers (as defined under
Section 16(b) of the Securities Exchange Act) for participation in the Plan no
later than 90 days after the beginning of the Plan Year.  Participants will be
selected in accordance with procedures outlined in the Administrative Guidelines
of the Plan.  

 

 

B.

TARGET BONUSES:

 

Threshold, target and cap bonus will be approved by the Committee for each
Executive Officer in writing no later than 90 days after the beginning of the
Plan Year and will be expressed as a percentage of salary paid during the
year.  Target bonuses for other eligible personnel will be established in
writing within the parameters set forth in the Administrative Guidelines of the
Plan, subject to approval by the Chief Executive Officer of Viad Corp.  Actual
bonus awards will be calculated by reference to a target percentage, with a
threshold and cap percentage set forth in the Administrative Guidelines.

 

 

C.

BONUS POOL:

 

 

1.

The "Bonus Pool" will be initially established no later than 90 days after the
beginning of the Plan Year and will be adjusted from time to time to equal the
sum of anticipated bonuses of all designated participants in each Company based
upon actual Plan Year salaries, plus 15% of the target bonus amount for Special
Achievement Awards.

 

 

2.

The Bonus Pool will accrue in accordance with the Bonus Pool Accrual Formula
recommended by the Chief Executive Officer of Viad Corp.

 

 

3.

Bonus Pool accruals not paid out shall not be carried forward to any succeeding
year.

 

 

D.

AWARD DETERMINATION:

 

 

1.

Individual bonus awards will be equal to the product of the target bonus
percentage times the weighted average percentage of Bonus Pool accrued as
determined in paragraph C above times the individual's actual base salary
earnings during the Plan Year, subject to adjustments as follows:

 

 

a)

discretionary upwards or downward adjustment of formula bonus awards by the
Committee after considering the recommendation of the Company President or Chief
Executive Officer with the approval of the Chief Executive Officer of Viad Corp
for those executives not affected by Section 162(m) of the Internal Revenue
Code, and

 

 

b)

discretionary downward adjustment of awards by the Committee for those Executive
Officers affected by Section 162(m) of the Internal Revenue Code, and

 

3

 

--------------------------------------------------------------------------------

 

 

c)

no individual award may exceed the individual's capped target award or the award
limit, and the aggregate recommended bonuses may not exceed the Bonus Pool
accrued for other than Special Achievement Awards.

 

 

2.

Bonuses awarded to the participating management staff of subsidiary groups may
be paid from funds accrued based upon the target bonus for such participant(s)
times the weighted average performance of the Companies in the subsidiary group,
subject to adjustments as above.

 

VIII.

RESTRICTIVE COVENANT, FORFEITURES AND REPAYMENT PROVISIONS:

 

 

A.

NON-COMPETE:

 

Unless a Change of Control (as defined in the Viad Corp Omnibus Incentive Plan,
as amended) shall have occurred after the date hereof:

 

 

1.

In order to better protect the goodwill of Viad and its Affiliates (as defined
in the Plan) and to prevent the disclosure of Viad's or its Affiliates' trade
secrets and confidential information and thereby help ensure the long-term
success of the business, each participant in this Plan, without prior written
consent of Viad, will not engage in any activity or provide any services,
whether as a director, manager, supervisor, employee, adviser, agent,
consultant, owner of more than five (5) percent of any enterprise or otherwise,
for a period of eighteen (18) months following the date of such participant's
termination of employment with Viad or any of its Affiliates, in connection with
the manufacture, development, advertising, promotion, design, or sale of any
service or product which is the same as or similar to or competitive with any
services or products of Viad or its Affiliates (including both existing services
or products as well as services or products known to such participant, as a
consequence of such participant's employment with Viad or one of its Affiliates,
to be in development):

 

 

a)

with respect to which such participant's work has been directly concerned at any
time during the two (2) years preceding termination of employment with Viad or
one of its Affiliates, or

 

 

b)

with respect to which during that period of time such participant, as a
consequence of participant's job performance and duties, acquired knowledge of
trade secrets or other confidential information of Viad or its Affiliates.

 

 

2.

For purposes of the provisions of paragraph VIII A, it shall be conclusively
presumed that a participant in this Plan has knowledge of information he or she
was directly exposed to through actual receipt or review of memos or documents
containing such information, or through actual attendance at meetings at which
such information was discussed or disclosed.

 

 

3.

If, at any time within eighteen (18) months following the date of a
participant's termination of employment with Viad or any of its Affiliates, such
participant engages in any conduct agreed to be avoided in accordance with
paragraph VIII A, then all bonuses paid under this Plan to such participant
during the last eighteen (18) months of employment shall be returned or
otherwise repaid by such participant to Viad.  Participants in this Plan consent
to the deduction from any amounts Viad or any of its Affiliates owes to such
participants to the extent of the amounts such participants owe Viad hereunder.

4

 

--------------------------------------------------------------------------------

 

 

 

B.

MISCONDUCT:

Unless a Change of Control shall have occurred after the date hereof, all
bonuses paid under this Plan to any participant shall be returned or otherwise
repaid by such participant to Viad, if Viad reasonably determines that during a
participant's employment with Viad or any of its Affiliates:

 

 

1.

such participant knowingly or grossly negligently engaged in misconduct that
causes a misstatement of the financial statements of Viad or any of its
Affiliates or misconduct which represents a material violation of any code of
ethics of Viad applicable to such participant or of the Always Honest compliance
program or similar program of Viad; or

 

 

2.

such participant was aware of and failed to report, as required by any code of
ethics of Viad applicable to such participant or by the Always Honest compliance
program or similar program of Viad, misconduct that causes a misstatement of the
financial statements of Viad or any of its Affiliates or misconduct which
represents a material knowing violation of any code of ethics of Viad applicable
to such participant or of the Always Honest compliance program or similar
program of Viad.

 

Participants in this Plan consent to the deduction from any amounts Viad or any
of its Affiliates owes to such participants to the extent of the amounts such
participants owe Viad hereunder.

 

 

C.

ACTS CONTRARY TO VIAD:

 

Unless a Change of Control shall have occurred after the date hereof, if Viad
reasonably determines that at any time within two (2) years after the award of
any bonus under this Plan to a participant that such participant has acted
significantly contrary to the best interests of Viad, including, but not limited
to, any direct or indirect intentional disparagement of Viad, then any bonus
paid under this Plan to such participant during the prior two- (2) year period
shall be returned or otherwise repaid by the participant to Viad.  Participants
in this Plan consent to the deduction from any amounts Viad or any of its
Affiliates owes to such participants to the extent of the amounts such
participants owe Viad hereunder.

 

 

D.

The Corporation’s reasonable determination required under paragraphs VIII B and
VIII C shall be made by the Human Resources Committee of the Corporation’s Board
of Directors, in the case of Executive Officers of the Corporation, and by the
Chief Executive Officer and Corporate Compliance Officer of the Corporation, in
the case of all other officers and employees.

 

IX.

SPECIAL ACHIEVEMENT AWARDS:

 

Special bonuses of up to 15% of base salary for employees (primarily exempt
employees) who are not participants in this Plan, including newly hired
employees, may be recommended at the discretion of the Chief Executive Officer
to the Committee from the separate funds for discretionary awards provided for
under paragraph VII C.

 

5

 

--------------------------------------------------------------------------------

 

X.

APPROVAL AND DISTRIBUTION:

 

The individual incentive bonus amounts and the terms of payment thereof will be
fixed following the close of the Plan Year by the Committee.  

 

XI.

COMPENSATION ADVISORY COMMITTEE:

 

The Compensation Advisory Committee is appointed by the Chief Executive Officer
of Viad Corp to assist the Committee in the implementation and administration of
this Plan.  The Compensation Advisory Committee shall propose administrative
guidelines to the Committee to govern interpretations of this Plan and to
resolve ambiguities, if any, but the Compensation Advisory Committee will not
have the power to terminate, alter, amend, or modify this Plan or any actions
hereunder in any way at any time.


XII.

SPECIAL COMPENSATION STATUS:

 

All bonuses paid under this Plan shall be deemed to be special compensation and,
therefore, unless otherwise provided for in another plan or agreement, will not
be included in determining the earnings of the recipients for the purposes of
any pension, group insurance or other plan or agreement of a Company or of Viad
Corp.  Participants in this Plan shall not be eligible for any contractual or
other short-term (sales, productivity, etc.) incentive plan except in those
cases where participation is weighted between this Plan and any such other
short-term incentive plan.

 

XIII.

PLAN TERMINATION:

 

This Plan shall continue in effect until such time as it may be canceled or
otherwise terminated by action of the Board of Directors of Viad Corp.  While it
is contemplated that incentive awards from the Plan will be made, the Board of
Directors of Viad Corp may terminate, amend, alter, or modify this Plan at any
time and from time to time.  Participation in the Plan shall create no right to
participate in any future year's Plan.

 

XIV.

EMPLOYEE RIGHTS:

 

No participant in this Plan shall be deemed to have a right to any part or share
of this Plan, except as provided in Paragraphs XV and XVI.  This Plan does not
create for any employee or participant any right to be retained in service by
any Company, nor affect the right of any such Company to discharge any employee
or participant from employment.  Except as provided for in administrative
guidelines, a participant who is not an employee of Viad Corp or one of its
subsidiaries on the date bonuses are paid will not receive a bonus payment.

 

XV.

EFFECT OF CHANGE OF CONTROL:

 

Notwithstanding anything to the contrary in this Plan, in the event of a Change
of Control (as defined in the 2017 Viad Corp Omnibus Incentive Plan) each
participant in the Plan shall be entitled to a pro rata bonus award calculated
on the basis of achievement of Performance goals through the date of the Change
of Control, which shall be paid no later than March 15 of the calendar year
following the calendar in which the Change of Control occurs.

 

6

 

--------------------------------------------------------------------------------

 

XVI.

DEATH, DISABILITY AND RETIREMENT:

 

If a participant ceases to be an employee of Viad or a Company by reason of
death or disability, or by reason of normal or early retirement, such
participant shall be entitled to a pro rata bonus, if earned, calculated based
on the percentage of time such participant was employed by Viad or a Company
from the beginning of the Plan Year through the date the participant ceases to
be an employee of Viad or a Company, which shall be paid no later than March 15
of the calendar year following the calendar in which the death, disability or
retirement occurs.

 

XVII.

DEFINITIONS:

 

Capitalized terms used in this Plan which are not defined herein shall have the
meaning ascribed to them in the 2017 Viad Corp Omnibus Incentive Plan.

 

XVIII.

EFFECTIVE DATE:

 

The Plan shall be effective as of May 18, 2017.

7

 